       Case 4:19-cv-00325-HSG Document 577 Filed 08/04/21 Page 1 of 1



 1

 2   Jessica M. Dean, Esq. (CSB No. 260598)
     Benjamin H. Adams, Esq. (CSB No. 272909)
 3   DEAN OMAR BRANHAM SHIRLEY, LLP
     302 N. Market Street, Suite 300
 4   Dallas, Texas 75202
     Telephone: (214) 722-5990
 5   Facsimile: (214) 722-5991
     jdean@dobslegal.com
 6   badams@dobslegal.com

 7   Attorneys for Plaintiffs

 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11

12
     In re Toy Asbestos Litigation              Case No: 4:19-cv-00325-HSG
13
                                                ORDER GRANTING DISMISSAL OF
14                                              DEFENDANT CRANE CO. WITH PREJUDICE
15
                                                Judge:            Honorable Haywood S. Gilliam, Jr.
16

17          PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiffs Agnes Toy, individually
18 and successor-in-interest to the Estate of Thomas H. Toy, Sr., deceased; Thomas H. Toy, Jr.,

19 individually and as legal heir to Thomas H. Toy, Sr., deceased, (“Plaintiffs”) action is dismissed

20 with prejudice as to Defendant Crane Co., only, with mutual wavier of costs, pursuant to Rule 41 of

21 the Federal Rules of Civil Procedure.

22
     Dated: August 4, 2021
23

24                                                       Honorable Haywood S. Gilliam, Jr.
                                                         United States District Judge
25

26

27

28


                                                1
                 ORDER GRANTING DISMISSAL WITH PREJUDICE OF DEFENDANT CRANE CO.
